


Exhibit 10.1


 
Note Modification Agreement
 
This agreement is dated as of June 30, 2015 (the "Agreement Date"), by and
between The Leather Factory, L.P. (the "Borrower") and JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the "Bank"). The provisions of this
agreement are effective on the date that this agreement has been executed by all
of the signers and delivered to the Bank (the "Effective Date").
 
WHEREAS, the Borrower executed a Line of Credit Note dated as of June 21, 2012
in the original principal amount of Four Million and 00/100 Dollars
($4,000,000.00), (as same may have been amended or modified from time to time,
the "Note") as evidence of an extension of credit from the Bank to the Borrower,
which Note has at all times been, and is now, continuously and without
interruption outstanding in favor of the Bank; and,
 
WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;
 
NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:
 
1. ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the Recitals
stated above.
 
2. DEFINITIONS. Capitalized terms used in this agreement shall have the same
meanings as in the Note, unless otherwise defined in this agreement.
 
3. MODIFICATION OF NOTE.


3.1 The provision in the Note captioned "Promise to Pay" is hereby amended as
follows: The date on which the entire balance of unpaid principal plus accrued
interest shall be due and payable immediately is hereby changed from June 30,
2015 to September 30, 2015.
 
3.2 Each of the Related Documents is modified to provide that it shall be a
default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the "Related Documents" shall include the Note and all
applications for letters of credit, loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with the Note or in connection with any other obligations
of the Borrower to the Bank.
 
3.3 Each reference in the Related Documents to any of the Related Documents
shall be a reference to such document as modified by this agreement.
 
4. RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.
 
5. BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
to the Bank that each of the representations and warranties made in the Note and
the other Related Documents and each of the following representations and
warranties are and will remain, true and correct until the later of maturity or
the date on which all Liabilities evidenced by the Note are paid in full:


5.1 No default, event of default or event that would constitute a default or
event of default but for the giving of notice, the lapse of time or both, has
occurred and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.
 
5.2 No event has occurred which may in any one case or in the aggregate
materially and adversely affect the financial condition, properties, business,
affairs, prospects or operations of the Borrower or any guarantor or any
subsidiary of the Borrower.


5.3 The Borrower has no defenses or counterclaims, offsets or adverse claims,
demands or actions of any kind, personal or otherwise, that it could assert with
respect to the Note or any other Liabilities.


5.4 The Note, as modified by this agreement, and the other Related Documents are
the legal, valid, and binding obligations of the Borrower and the other parties,
enforceable against the Borrower and other parties in accordance with their
terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.
 
5.5 The Borrower, other than any Borrower who is a natural person, is validly
existing under the laws of the State of its formation or organization. The
Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.
 
6. BORROWER COVENANTS. The Borrower covenants with the Bank:


6.1 The Borrower shall execute, deliver, and provide to the Bank such additional
agreements, documents, and instruments as reasonably required by the Bank to
effectuate the intent of this agreement.
 
6.2 The Borrower fully, finally, and forever releases and discharges the Bank,
its successors, and assigns and their respective directors, officers, employees,
agents, and representatives (each a "Bank Party") from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind or nature, in
law or equity, of the Borrower, whether now known or unknown to the Borrower,
(i) in respect of the loan evidenced by the Note and the Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Note or the Related Documents and (ii) arising from events
occurring prior to the date of this agreement ("Claims"); provided, however,
that the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING OUT OF THE
NEGLIGENCE OF ANY BANK PARTY, but not the gross negligence or willful misconduct
of any Bank Party.
 
6.3 To the extent not prohibited by applicable law, the Borrower shall pay to
the Bank:
 
6.3.1 All the internal and external costs and expenses incurred (or charged by
internal allocation) by the Bank in connection with this agreement (including,
without limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).
 
7. EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be bound
by this agreement until (i) the Bank has executed this agreement and (ii) the
Borrower has executed and delivered this agreement together with all other
related documents requested by the Bank, and the Borrower has fully satisfied
all other conditions precedent, as determined by the Bank in its sole
discretion.


8.  STATEMENTS. The Bank may from time to time provide the Borrower with account
statements or invoices with respect to any of the Liabilities ("Statements").
The Bank is under no duty or obligation to provide Statements, which, if
provided, will be solely for the Borrower’s convenience. Statements may contain
estimates of the amounts owed during the relevant billing period, whether of
principal, interest, fees or other Liabilities. If the Borrowers pay the full
amount indicated on a Statement on or before the due date indicated on such
Statement, the Borrower shall not be in default of payment with respect to the
billing period indicated on such Statement; provided, that acceptance by the
Bank of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a
waiver of the Bank’s right to receive payment in full at another time.
 
9.  INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.
The Note, as modified by this agreement, and the other Related Documents contain
the complete understanding and agreement of the Borrower and the Bank in respect
of any Liabilities evidenced by the Note and supersede all prior understandings,
and negotiations. If any one or more of the obligations of the Borrower under
this agreement or the Note, as modified by this Agreement, is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining obligations of the Borrower shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
the Borrower under this agreement, the Note as modified by this agreement and
the other Related Documents in any other jurisdiction. No provision of the Note,
as modified by this agreement, or any other Related Documents may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the party against whom it is being enforced.
 
10.  GOVERNING LAW AND VENUE. This agreement shall be governed by and construed
in accordance with the laws of the State of Texas (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of Texas,
as the Bank in its sole discretion may elect. By the execution and delivery of
this agreement, the Borrower submits to and accepts, for itself and in respect
of its property, generally and unconditionally, the non-exclusive jurisdiction
of those courts. The Borrower waives any claim that the State of Texas is not a
convenient forum or the proper venue for any such suit, action or proceeding.
This agreement binds the Borrower and its successors, and benefits the Bank, its
successors and assigns. The Borrower shall not, however, have the right to
assign the Borrower's rights under this agreement or any interest therein,
without the prior written consent of the Bank.


11.  COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.
 
12  NOT A NOVATION. This agreement is a modification only and not a novation. In
addition to all amounts hereafter due under the Note, as modified by this
agreement, and the other Related Documents, all accrued interest evidenced by
the Note being modified by this agreement and all accrued amounts due and
payable under the Related Documents shall continue to be due and payable until
paid. Except for the modification(s) set forth in this agreement, the Note, the
other Related Documents and all the terms and conditions thereof, shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This agreement is to be considered attached to the Note
and made a part thereof. This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note. The validity, priority and enforceability of
the Note shall not be impaired hereby. References to the Related Documents and
to other agreements shall not affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due. The Bank reserves all rights against all parties to the Note and the other
Related Documents.
 
13.  TIME IS OF THE ESSENCE. Time is of the essence under this agreement and in
the performance of every term, covenant and obligation contained herein.


THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 


 


 

 
Borrower:
   
Address:  1900 Southeast Loop 820
The Leather Factory, L.P.
           Fort Worth, TX  76140
   
By:  The Leather Factory, Inc., General Partner
 
      By:  /s/ Shannon L. Greene
 
           Shannon L. Greene, Treasurer
 
      Date Signed:  July 6, 2015

 
 

 
BANK’S ACCEPTANCE
     
The foregoing agreement is hereby agreed to and acknowledged.
 
 
Bank:
     
JPMorgan Chase Bank, N.A.
     
By:  /s/ David E. Williams
 
      David E. Williams, Executive Director
 
      Date Signed:  July 7, 2015

 
 
 


 

